Ill DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending and have been considered by examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5-10, and 14-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
CLAIM 1
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
(1) retrieving a first plurality of sequential data points of the user from a profile of the user stored on a database of the online service, the first plurality of sequential data points comprising at least one attribute for each one of a plurality of sequential career points of the user; (Broadest reasonable interpretation includes reading the plurality of sequential data points from a list that includes a career point at Company A followed by a career point at Company B.)
(2) generating at least one predicted data point for the user based on the first plurality of sequential data points using a generative model, the generated at least one predicted data point comprising at least one attribute for a predicted career point for the user (BRI includes predicting a career point at Company C.)

Each claim limitation is a mental process of evaluating which can reasonably be performed in one’s mind with the aid of pencil and paper but for the recitation of a processor. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements:
receiving a request associated with a user of an online service; 
a computer system 
memory 
at least one hardware processor
Receiving a request (i.e., receiving data over a network) amounts to mere data-gathering, which is an insignificant extra-solution activity. See MPEP 2106.05(g). A computer system, a memory, and at least one hardware processor amount to mere instructions to implement the abstract idea using a generic computer. See MPEP 2106.05(f). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2. Additionally, the receiving a request is well-understood, routine, conventional activity of receiving data over a network. See MPEP 2106.05(d)(II)(i):
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level 
The claim is not patent eligible.

CLAIM 5 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitation which further limits the mental processes of claim 1: 
wherein the at least one attribute for each one of the plurality of sequential career points comprises at least one company name, and the at least one attribute for the predicted career point comprises at least one other company name. (BRI includes reading from the list the sequential career points at Company A and Company B, and predicting a career point at Company C.)
The limitation is a mental process of evaluating which can reasonably be performed in one’s mind with the aid of pencil and paper. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exception is not integrated into a practical application. The claim recites no additional elements to impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

Claim 6 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations which further limit the mental process of claim 1: 

the at least one attribute for the predicted career point comprises at least one other company name and one or more of another job title, another company size, and another industry. (BRI includes predicting the career point of Engineer at Company C.)
The limitation is a mental process of evaluating which can reasonably be performed in one’s mind with the aid of pencil and paper. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exception is not integrated into a practical application. The claim recites no additional elements to impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

Claim 7 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitation which further limits the mental processes of claim 1: 
wherein the generated at least one predicted data point comprises a sequence of predicted data points, each predicted data point in the sequence comprising the at least one attribute for the corresponding predicted career point. (BRI includes predicting a career point at Company C followed by a career point at Company D.)

Step 2A Prong 2: The judicial exception is not integrated into a practical application. The claim recites no additional elements to impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

Claim 8 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The claim further limits the mental processes of claim 1. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional element:
be displayed on a computing device in association with the request.
Displaying data on a computing device is an insignificant extra-solution activity because it is well-known. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2. Displaying data is well-known in the art, as disclosed by Wical (US Patent 6,460,034, published 2002) at C. 9, L. 30-32: “A screen module, such as screen module 230, which processes information for display on a computer output display, is well known in the art.”


Claim 9 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitation which further limits the mental processes of claim 1: 
the performing the function comprises using the generated at least one predicted career point in a query expansion operation for the search query to expand the search query (BRI includes formulating a search query containing “Company C”)
	The claim limitation is a mental process of evaluating which can reasonably be performed in one’s mind with the aid of pencil and paper. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements:
the request comprises a search query submitted to a search engine of the online service
include the generated at least one predicted career point in the search query
Both additional elements are receiving a search query (i.e., receiving data over a network). The additional elements amount to mere data-gathering, which is an insignificant extra-solution activity. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2. Additionally, the receiving a request is well-understood, routine, conventional activity of receiving data over a network. See MPEP 2106.05(d)(II)(i). The claim is not patent eligible.

Claim 10
Step 1: The claim recites a system, one of the four categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
(1) retrieving a first plurality of sequential data points of the user from a profile of the user stored on a database of the online service, the first plurality of sequential data points comprising at least one attribute for each one of a plurality of sequential career points of the user; (Broadest reasonable interpretation includes reading the plurality of sequential data points from a list that includes a career point at Company A followed by a career point at Company B.)
(2) generating at least one predicted data point for the user based on the first plurality of sequential data points using a generative model, the generated at least one predicted data point comprising at least one attribute for a predicted career point for the user; (BRI includes predicting a career point at Company C.)
(3) performing a function of the online service using the generated at least one predicted data point. (BRI includes formulating a search query containing “Company C”)
Each claim limitation is a mental process of evaluating which can reasonably be performed in one’s mind with the aid of pencil and paper but for the recitation of a processor. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements:
at least one hardware processor
a non-transitory machine-readable medium 
a set of instructions
receiving a request associated with a user of an online service; 

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2. Additionally, the receiving a request is well-understood, routine, conventional activity of receiving data over a network. See MPEP 2106.05(d)(II)(i). The claim is not patent eligible.

CLAIM 14 incorporates the rejection of claim 10.
Step 1: The claim recites a system, one of the four categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitation which further limits the mental processes of claim 10: 
wherein the at least one attribute for each one of the plurality of sequential career points comprises at least one company name, and the at least one attribute for the predicted career point comprises at least one other company name. (BRI includes reading from the list the sequential career points at Company A and Company B, and predicting a career point at Company C.)
The limitation is a mental process of evaluating which can reasonably be performed in one’s mind with the aid of pencil and paper. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exception is not integrated into a practical application. The claim recites no additional elements to impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIM 15 incorporates the rejection of claim 10.
Step 1: The claim recites a system, one of the four categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitation which further limits the mental processes of claim 10: 
wherein: the at least one attribute for each one of the plurality of sequential career points comprises at least one company name and one or more of a job title, a company size, and an industry; and (BRI includes reading from the list the sequential career points of Engineer at Company A and Engineer at Company B.)
the at least one attribute for the predicted career point comprises at least one other company name and one or more of another job title, another company size, and another industry. (BRI includes predicting the career point of Engineer at Company C.)
The limitation is a mental process of evaluating which can reasonably be performed in one’s mind with the aid of pencil and paper. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exception is not integrated into a practical application. The claim recites no additional elements to impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIM 16 incorporates the rejection of claim 10.
Step 1: The claim recites a system, one of the four categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitation which further limits the mental processes of claim 10: 
wherein the generated at least one predicted data point comprises a sequence of predicted data points, each predicted data point in the sequence comprising the at least one attribute for the corresponding predicted career point. (BRI includes predicting a career point at Company C followed by a career point at Company D.)
The limitation is a mental process of evaluating which can reasonably be performed in one’s mind with the aid of pencil and paper. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exception is not integrated into a practical application. The claim recites no additional elements to impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIM 17 incorporates the rejection of claim 10.
Step 1: The claim recites a system, one of the four categories of eligible subject matter.
Step 2A Prong 1: The claim further limits the mental processes of claim 1. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional element:
be displayed on a computing device in association with the request.
Displaying data on a computing device is an insignificant extra-solution activity because it is well-known. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2. Displaying data is well-known in the art, as disclosed by Wical (US Patent 6,460,034, published 2002) at C. 9, L. 30-32: “A screen module, such as screen module 230, which processes information for display on a computer output display, is well known in the art.”
The claim is not patent eligible.

CLAIM 18 incorporates the rejection of claim 10.
Step 1: The claim recites a system, one of the four categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitation which further limits the mental processes of claim 1: 
the performing the function comprises using the generated at least one predicted career point in a query expansion operation for the search query to expand the search query (BRI includes formulating a search query containing “Company C”)
The claim limitation is a mental process of evaluating which can reasonably be performed in one’s mind with the aid of pencil and paper. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements:
the request comprises a search query submitted to a search engine of the online service
include the generated at least one predicted career point.
Both additional elements are receiving a search query (i.e., receiving data over a network). The additional elements amount to mere data-gathering, which is an insignificant extra-solution activity. See 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2. Additionally, the receiving a request is well-understood, routine, conventional activity of receiving data over a network. See MPEP 2106.05(d)(II)(i). The claim is not patent eligible.

Claim 19
Step 1: The claim recites a product, one of the four categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
(1) retrieving a first plurality of sequential data points of the user from a profile of the user stored on a database of the online service, the first plurality of sequential data points comprising at least one attribute for each one of a plurality of sequential career points of the user; (Broadest reasonable interpretation includes reading the plurality of sequential data points from a list that includes a career point at Company A followed by a career point at Company B.)
generating at least one predicted data point for the user based on the first plurality of sequential data points using a generative model, the generated at least one predicted data point comprising at least one attribute for a predicted career point for the user; (BRI includes predicting a career point at Company C.)
performing a function of the online service using the generated at least one predicted data point. (BRI includes formulating a search query containing “Company C”)

Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements:
a non-transitory machine-readable medium 
a set of instructions 
at least one hardware processor
receiving a request associated with a user of an online service
Receiving a request (i.e., receiving data over a network) amounts to mere data-gathering, which is an insignificant extra-solution activity. See MPEP 2106.05(g). A non-transitory machine-readable medium, a set of instructions, and at least one hardware processor amount to mere instructions to implement the abstract idea using a generic computer. See MPEP 2106.05(f). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2. Additionally, the receiving a request is well-understood, routine, conventional activity of receiving data over a network. See MPEP 2106.05(d)(II)(i). The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 6, 8-10, 14, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (“NEMO: Next Career Move Prediction with Contextual Embedding”) in view of Tang et al. (US 20170024701 A1).

Regarding CLAIM 1, Li teaches: A computer-implemented method comprising: 
retrieving, by the computer system, a first plurality of sequential data points of the user from a profile of the user stored on a database of the online service, the first plurality of sequential data points comprising at least one attribute for each one of a plurality of sequential career points of the user; (fig 1, P. 506, col. 2, §2 states:
    PNG
    media_image1.png
    169
    510
    media_image1.png
    Greyscale

“A first plurality of sequential data points” are                         
                            
                                
                                    J
                                
                                
                                    1
                                
                                
                                    u
                                
                            
                            ,
                             
                            
                                
                                    J
                                
                                
                                    2
                                
                                
                                    u
                                
                            
                            …
                             
                            
                                
                                    J
                                
                                
                                    n
                                
                                
                                    u
                                
                            
                        
                     and LinkedIn is an online service storing its user’s profiles in a database. Attributes include company name and title. Also, the end of p. 506 discloses given parameters

    PNG
    media_image2.png
    57
    537
    media_image2.png
    Greyscale
)
generating, by the computer system, at least one predicted data point for the user based on the first plurality of sequential data points using a generative model, the generated at least one predicted data point comprising at least one attribute for a predicted career point for the user; and (A generative model is the encoder-decoder shown in Fig. 2 and described on p. 507, §3.2: “Such neural network model is able to compute the conditional probability of the output career path given the input 

    PNG
    media_image3.png
    50
    509
    media_image3.png
    Greyscale

Equation 6 on p. 508 computes conditional probability distributions for a company and a title. Further, page 509, top of col. 1 states:

    PNG
    media_image4.png
    185
    496
    media_image4.png
    Greyscale
)
Li discloses that the system may help users choose their career paths (e.g., P. 512, col. 1 states the system “can provide guidance to students” and Table 4 outputs recommended companies and titles). 
However Li does not explicitly teach: receiving, by a computer system having a memory and at least one hardware processor, a request associated with a user of an online service; 
in response to the receiving of the request, retrieving data points
performing, by the computer system, a function of the online service using the generated at least one predicted data point.
But Tang discloses: a computer system having a memory and at least one hardware processor (Tang ¶ [0132]-[0133] and Fig. 7 teach computer system 700, main memory 706, and processor 704.) 
receiving a request associated with a user of an online service; (Tang ¶ [0115] teaches that a search engine receives a query from a user.)
in response to the receiving of the request, retrieving data points (Tang ¶ [0115] teaches that a search engine compares the one or more terms to data within user profiles)
performing, by the computer system, a function of the online service using the generated at least one predicted data point. (Tang discloses displaying search results on a screen in ¶ [0129-130]: “For example, server system 230 sends, to client 210, the results of the search and causes the results to be displayed on a display screen associated with client 210.” Display screen 712 shown in Fig. 7 is disclosed by ¶ [0135].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Tang’s system into Li’s system by receiving a query from a user and in response retrieving data from the user’s own profile, and by displaying the recommended companies and titles from Li’s Table 4 on Tang’s display screen 712. A motivation for the combination is to help the user find a new job. (Tang ¶ [0002]: “One feature of an online job searching tool is to recommend jobs to a user of the tool. One approach for identifying jobs to recommend to a user is to compare the job title of a job posting with the current position title of the user. If the job titles match exactly, then the corresponding job is recommended to the user.”)

Regarding CLAIM 5, the combination of Li and Tang teaches: The computer-implemented method of claim 1, 
Further, Li teaches: wherein the at least one attribute for each one of the plurality of sequential career points comprises at least one company name, and the at least one attribute for the predicted career point comprises at least one other company name. (The start of p. 507 discloses predicting a career move including title and company name.

    PNG
    media_image3.png
    50
    509
    media_image3.png
    Greyscale
)

Regarding CLAIM 6, the combination of Li and Tang teaches: The computer-implemented method of claim 1, 
Further, Li teaches: wherein: the at least one attribute for each one of the plurality of sequential career points comprises at least one company name and one or more of a job title, a company size, and an industry; and (P. 506, col. 2, §2 states that each job in a user’s job history has the attributes of a company name and a position title.)
the at least one attribute for the predicted career point comprises at least one other company name and one or more of another job title, another company size, and another industry. (The start of p. 507 discloses predicting a career move including title and company name.

    PNG
    media_image3.png
    50
    509
    media_image3.png
    Greyscale

On p. 507, Fig. 1 and the preceding paragraph show that the system will be designed to predict a career point whose company name and job title are different from those of the previous career points. Table 4 on p. 512 shows the results of the system, which predicts a career point with a company name and job title that are different from at least one previous career point.)

Regarding CLAIM 8, the combination of Li and Tang teaches: The computer-implemented method of claim 1, 
Further, Tang teaches: wherein the performing the function comprises causing the generated at least one predicted career point to be displayed on a computing device in association with the request. (Tang discloses displaying search results on a screen in ¶ [0129]: “For example, server system 230 sends, to client 210, the results of the search and causes the results to be displayed on a display screen associated with client 210.” Display screen 712 shown in Fig. 7 is disclosed by ¶ [0135].)

Regarding CLAIM 9, the combination of Li and Tang teaches: The computer-implemented method of claim 1, 
Further, Tang teaches: wherein the request comprises a search query submitted to a search engine of the online service, and (Tang ¶ [0115] teaches a search engine receiving a query from a user)
However, the combination of Li and Tang thus far does not explicitly teach: the performing the function comprises using the generated at least one predicted career point in a query expansion operation for the search query to expand the search query to include the generated at least one predicted career point.
But Tang teaches: the performing the function comprises using the generated at least one predicted career point in a query expansion operation for the search query to expand the search query to include the generated at least one predicted career point (Tang ¶ [0116] discloses expanding a job title-based query from “Programmer” to “Software Engineer,” “Senior Software Engineer,” “Senior Engineer,” and “Software Developer.”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Tang’s system in the combination of Li and Tang’s system by automatically extracting a job title from a predicted career point for a user and expanding the querying to include that job title. A motivation for the combination is to help the user find a new job. (Tang ¶ [0002]: “One feature of an online job searching tool is to recommend jobs to a user of the tool. One approach for identifying jobs to recommend to a user is to compare the job title of a job posting with the current position title of the user. If the job titles match exactly, then the corresponding job is recommended to the user.”)

Regarding CLAIM 10, Li teaches: A system comprising: 
retrieving a first plurality of sequential data points of the user from a profile of the user stored on a database of the online service, the first plurality of sequential data points comprising at least one attribute for each one of a plurality of sequential career points of the user; (P. 506, col. 2, §2 states:
    PNG
    media_image1.png
    169
    510
    media_image1.png
    Greyscale

“A first plurality of sequential data points” are                         
                            
                                
                                    J
                                
                                
                                    1
                                
                                
                                    u
                                
                            
                            ,
                             
                            
                                
                                    J
                                
                                
                                    2
                                
                                
                                    u
                                
                            
                            …
                             
                            
                                
                                    J
                                
                                
                                    n
                                
                                
                                    u
                                
                            
                        
                     and LinkedIn is an online service storing its user’s profiles in a database. Attributes include company name and title. Also, the end of p. 506 discloses given parameters

    PNG
    media_image2.png
    57
    537
    media_image2.png
    Greyscale
)
generating at least one predicted data point for the user based on the first plurality of sequential data points using a generative model, the generated at least one predicted data point comprising at least one attribute for a predicted career point for the user; and (A generative model is the encoder-decoder shown in Fig. 2 and described on p. 507, §3.2: “Such neural network model is able to compute the conditional probability of the output career path given the input user’s profile information.” The model is further described by §3.3 on pp. 508-9. The start of p. 507 discloses predicting a career move including title and company name.

    PNG
    media_image3.png
    50
    509
    media_image3.png
    Greyscale

Equation 6 on p. 508 computes conditional probability distributions for a company and a title. Further, page 509, top of col. 1 states:

    PNG
    media_image4.png
    185
    496
    media_image4.png
    Greyscale
)

However, Li does not explicitly teach: at least one hardware processor; and a non-transitory machine-readable medium embodying a set of instructions that, when executed by the at least one hardware processor, cause the at least one processor to perform operations, the operations comprising: 
Although Li discloses that the system may help users choose their career paths (e.g., P. 512, col. 1 states the system “can provide guidance to students” and Table 4 outputs recommended companies and titles), Li does not explicitly teach: receiving a request associated with a user of an online service; 
based on the receiving of the request, retrieving data
performing a function of the online service using the generated at least one predicted data point.
But Tang discloses: at least one hardware processor; (Tang ¶ [0132]-[0133] and Fig. 7 teaches processor 704.)
and a non-transitory machine-readable medium embodying a set of instructions that, when executed by the at least one hardware processor, cause the at least one processor to perform operations, the operations comprising: (Tang [0133]: “Computer system 700 also includes a main memory 706… for storing information and instructions to be executed by processor 704.”)
receiving a request associated with a user of an online service; (Tang ¶ [0115] teaches that a search engine receives a query from a user.)
based on the receiving of the request, retrieving data (Tang ¶ [0115] teaches that a search engine compares the one or more terms to data within user profiles)
performing a function of the online service using the generated at least one predicted data point. (Tang discloses displaying search results on a screen in ¶ [0129]: “For example, server system 230 sends, to client 210, the results of the search and causes the results to be displayed on a display screen associated with client 210.” Display screen 712 shown in Fig. 7 is disclosed by ¶ [0135].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Tang’s system into Li’s system by receiving a query from a user and in response retrieving data from the user’s own profile, and by displaying the recommended companies and titles from Li’s Table 4 on Tang’s display screen 712. A motivation for the combination is to help the user find a new job. (Tang ¶ [0002]: “One feature of an online job searching tool is to recommend jobs to a user of the tool. One approach for identifying jobs to recommend to a user is to compare the job title of a job posting with the current position title of the user. If the job titles match exactly, then the corresponding job is recommended to the user.”)

	Regarding CLAIM 14, the combination of Li and Tang teaches: The system of claim 10,
Further, Li teaches: wherein the at least one attribute for each one of the plurality of sequential career points comprises at least one company name, and the at least one attribute for the predicted career point comprises at least one other company name. (The start of p. 507 discloses predicting a career move including title and company name.

    PNG
    media_image3.png
    50
    509
    media_image3.png
    Greyscale
)

Regarding CLAIM 15, the combination of Li and Tang teaches: The system of claim 10, 
Further, Li teaches: wherein: the at least one attribute for each one of the plurality of sequential career points comprises at least one company name and one or more of a job title, a company size, and an industry; and (P. 506, col. 2, §2 states that each job in a user’s job history has the attributes of a company name and a position title.)
the at least one attribute for the predicted career point comprises at least one other company name and one or more of another job title, another company size, and another industry. (The start of p. 507 discloses predicting a career move including title and company name.

    PNG
    media_image3.png
    50
    509
    media_image3.png
    Greyscale

On p. 507, Fig. 1 and the preceding paragraph show that the system will be designed to predict a career point whose company name and job title are different from those of the previous career points. Table 4 on p. 512 shows the results of the system, which predicts a career point with a company name and job title that are different from at least one previous career point.)

Regarding CLAIM 17, the combination of Li and Tang teaches: The system of claim 10, 
Further, Tang teaches: wherein the performing the function comprises causing the generated at least one predicted career point to be displayed on a computing device in association with the request. (Tang discloses displaying search results on a screen in ¶ [0129]: “For example, server system 230 sends, to client 210, the results of the search and causes the results to be displayed on a display screen associated with client 210.” Display screen 712 shown in Fig. 7 is disclosed by ¶ [0135].)

Regarding CLAIM 18, the combination of Li and Tang teaches: The system of claim 10, 
wherein the request comprises a search query submitted to a search engine of the online service, and (Tang ¶ [0115] teaches a search engine receiving a query from a user)
However, the combination of Li and Tang thus far does not explicitly teach: the performing the function comprises using the generated at least one predicted career point in a query expansion operation for the search query to expand the search query to include the generated at least one predicted career point.
But Tang teaches: the performing the function comprises using the generated at least one predicted career point in a query expansion operation for the search query to expand the search query to include the generated at least one predicted career point. (Tang ¶ [0116] discloses expanding a job title-based query from “Programmer” to “Software Engineer,” “Senior Software Engineer,” “Senior Engineer,” and “Software Developer.”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Tang’s system in the combination of Li and Tang’s system by automatically extracting a job title from a predicted career point for a user and expanding the querying to include that job title. A motivation for the combination is to help the user find a new job. (Tang ¶ [0002]: “One feature of an online job searching tool is to recommend jobs to a user of the tool. One approach for identifying jobs to recommend to a user is to compare the job title of a job posting with the current position title of the user. If the job titles match exactly, then the corresponding job is recommended to the user.”)

	Regarding CLAIM 19, Li teaches: 
retrieving a first plurality of sequential data points of the user from a profile of the user stored on a database of the online service, the first plurality of sequential data points comprising at least one attribute for each one of a plurality of sequential career points of the user; (P. 506, col. 2, §2 states:
    PNG
    media_image1.png
    169
    510
    media_image1.png
    Greyscale

“A first plurality of sequential data points” are                         
                            
                                
                                    J
                                
                                
                                    1
                                
                                
                                    u
                                
                            
                            ,
                             
                            
                                
                                    J
                                
                                
                                    2
                                
                                
                                    u
                                
                            
                            …
                             
                            
                                
                                    J
                                
                                
                                    n
                                
                                
                                    u
                                
                            
                        
                     and LinkedIn is an online service storing its user’s profiles in a database. Attributes include company name and title. Also, the end of p. 506 discloses given parameters

    PNG
    media_image2.png
    57
    537
    media_image2.png
    Greyscale
)
generating at least one predicted data point for the user based on the first plurality of sequential data points using a generative model, the generated at least one predicted data point comprising at least one attribute for a predicted career point for the user; and (A generative model is the encoder-decoder shown in Fig. 2 and described on p. 507, §3.2: “Such neural network model is able to compute the conditional probability of the output career path given the input user’s profile information.” The model is further described by §3.3 on pp. 508-9. The start of p. 507 discloses predicting a career move including title and company name.

    PNG
    media_image3.png
    50
    509
    media_image3.png
    Greyscale

Equation 6 on p. 508 computes conditional probability distributions for a company and a title. Further, page 509, top of col. 1 states:

    PNG
    media_image4.png
    185
    496
    media_image4.png
    Greyscale
)
However, Li does not explicitly teach: A non-transitory machine-readable medium embodying a set of instructions that, when executed by at least one hardware processor, cause the processor to perform operations, the operations comprising:
Li discloses that the system may help users choose their career paths (e.g., P. 512, col. 1 states the system “can provide guidance to students” and Table 4 outputs recommended companies and titles). However Li does not explicitly teach: receiving a request associated with a user of an online service; 
based on the receiving of the request, retrieving data points
performing a function of the online service using the generated at least one predicted data point.
	But Tang teaches: A non-transitory machine-readable medium embodying a set of instructions that, when executed by at least one hardware processor, cause the processor to perform operations, the operations comprising: (Tang [0133]: “Computer system 700 also includes a main memory 706… for storing information and instructions to be executed by processor 704.”)
receiving a request associated with a user of an online service; (Tang ¶ [0115] teaches a search engine receives a query from a user.)
based on the receiving of the request, retrieving data points (Tang ¶ [0115] teaches that a search engine compares the one or more terms to data within user profiles)
performing a function of the online service using the generated at least one predicted data point. (Tang discloses displaying search results on a screen in ¶ [0129]: “For example, server system 230 sends, to client 210, the results of the search and causes the results to be displayed on a display screen associated with client 210.” Display screen 712 shown in Fig. 7 is disclosed by ¶ [0135].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Tang’s system into Li’s system by receiving a query from a user and in response retrieving data from the user’s own profile, and by displaying the recommended companies and titles from Li’s Table 4 on Tang’s display screen 712. A motivation for the combination is to help the user find a new job. (Tang ¶ [0002]: “One feature of an online job searching tool is to recommend jobs to a user of the tool. One approach for identifying jobs to recommend to a user is to compare the job title of a job posting with the current position title of the user. If the job titles match exactly, then the corresponding job is recommended to the user.”)

Claims 2-4, 11-13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (“NEMO: Next Career Move Prediction with Contextual Embedding”) in view of Tang et al. (US 20170024701 A1), and further in view of Yu et al. (“SeqGAN: Sequence Generative Adversarial Nets with Policy Gradient”) 

Regarding CLAIM 2, the combination of Li and Tang teaches: The computer-implemented method of claim 1, 
However, the combination of Li and Tang does not explicitly teach: further comprising training the generative model using a generative adversarial network (GAN), the GAN comprising a generative neural network and a discriminative neural network, the GAN configured to generate candidate sequential data points based on source sequential data points retrieved from profiles stored on the database of the online service, the discriminative neural network comprising a two-class classification convolutional neural network (CNN) configured to discriminate between the generated candidate sequential data points and true sequential data points retrieved from the profiles stored on the database of the online service.
But Yu teaches: further comprising training the generative model using a generative adversarial network (GAN), the GAN comprising a generative neural network and a discriminative neural network, (On p. 2, § Sequence Generative Adversarial Networks teaches training a generative model                         
                            
                                
                                    G
                                
                                
                                    θ
                                
                            
                        
                     in ¶1 and training a discriminative model                         
                            
                                
                                    D
                                
                                
                                    ϕ
                                
                            
                        
                     in ¶2. The generative model is a LSTM-RNN and the discriminative model is a CNN according to p. 4, § The Generative Model for Sequences and § The Discriminative Model for Sequences, respectively.)
the GAN configured to generate candidate sequential data points based on source sequential data points retrieved from profiles stored on the database of the online service, (On p. 2, § Sequence Generative Adversarial Networks, ¶1 states:
    PNG
    media_image5.png
    132
    583
    media_image5.png
    Greyscale

On p. 4, § The Generative Model for Sequences discloses that the generator is an LSTM neural network. Additionally, on pp. 6-7, § Music Generation discloses that the SeqGAN is used to compose music.)
the discriminative neural network comprising a two-class classification convolutional neural network (CNN) configured to discriminate between the generated candidate sequential data points and true sequential data points retrieved from the profiles stored on the database of the online service. (Yu discloses a discriminator on p. 2-3, § Sequence Generative Adversarial Networks, ¶2. At p. 4, §The Discriminative Model for Sequences teaches the discriminator is a CNN that outputs a probability that Music Generation discloses that the SeqGAN is used to compose music.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Yu’s system into the combination of Li and Tang’s system by using Li’s encoder-decoder model as the generator in Yu’s SeqGAN and to have that trained the SeqGAN on Li’s sequences of career data points, which are similar to Yu’s sequences of musical notes. A motivation for the combination is to teach Li’s encoder-decoder model to generate high quality sequential data points. (P. 1, § Introduction: “Generating sequential synthetic data that mimics the real one is an important problem in unsupervised learning.” P. 1, middle of col. 2: “Specifically, in GAN a discriminative net D learns to distinguish whether a given data instance is real or not, and a generative net G learns to confuse D by generating high quality data.”)

Regarding CLAIM 3, the combination of Li, Tang, and Yu teaches: The computer-implemented method of claim 2, 
Further, Yu teaches: wherein the training comprises using reinforcement learning to train the generative model, (Page 2, § Sequence Generative Adversarial Nets, ¶1 teaches training the generative model by reinforcement learning.)
the discriminative neural network being further configured to issue a reward to the GAN based on a determination that the GAN fooled the discriminative neural network into identifying the candidate sequential data points as being true sequential data points retrieved from the profiles stored on the database of the online service. (Page 3, top of col. 1 discloses:

    PNG
    media_image6.png
    130
    575
    media_image6.png
    Greyscale
)

Regarding CLAIM 4, the combination of Li, Tang, and Yu teaches: The computer-implemented method of claim 2, 
However, the combination of Li, Tang, and Yu thus far does not explicitly teach: wherein the GAN is configured to generate the candidate sequential data points based on the source sequential data points using a Monte Carlo method.
But Yu teaches this limitation on p. 3, § SeqGAN via Policy Gradient, end of col. 1: “However, the discriminator only provides a reward value for a finished sequence. Since we actually care about the long-term reward, at every timestep, we should not only consider the fitness of previous tokens (prefix) but also the resulted future outcome… Thus, to evaluate the action-value for an intermediate state, we apply Monte Carlo search with a roll-out policy                         
                            
                                
                                    G
                                
                                
                                    β
                                
                            
                        
                     to sample the unknown last                         
                            T
                            -
                            t
                        
                     tokens. We represent an                         
                            N
                        
                    -time Monte Carlo search as

    PNG
    media_image7.png
    18
    579
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    48
    577
    media_image8.png
    Greyscale

	
                        
                            
                                
                                    G
                                
                                
                                    β
                                
                            
                        
                     to sample the unknown last                         
                            T
                            -
                            t
                        
                     tokens. A motivation for the combination is that to achieve a long-term reward. (“However, the discriminator only provides a reward value for a finished sequence. Since we actually care about the long-term reward, at every timestep, we should not only consider the fitness of previous tokens (prefix) but also the resulted future outcome.”)

	Regarding CLAIM 11, the combination of Li and Tang teaches: The system of claim 10, 
However, the combination of Li and Tang does not explicitly teach: wherein the operations further comprise training the generative model using a generative adversarial network (GAN), the GAN comprising a generative neural network and a discriminative neural network, the GAN configured to generate candidate sequential data points based on source sequential data points retrieved from profiles stored on the database of the online service, the discriminative neural network comprising a two- class classification convolutional neural network (CNN) configured to discriminate between the generated candidate sequential data points and true sequential data points retrieved from the profiles stored on the database of the online service.
But Yu teaches: wherein the operations further comprise training the generative model using a generative adversarial network (GAN), the GAN comprising a generative neural network and a discriminative neural network, (On p. 2, § Sequence Generative Adversarial Networks teaches training a generative model                         
                            
                                
                                    G
                                
                                
                                    θ
                                
                            
                        
                     in ¶1 and training a discriminative model                         
                            
                                
                                    D
                                
                                
                                    ϕ
                                
                            
                        
                     in ¶2. The generative model is a LSTM-RNN and the discriminative model is a CNN according to p. 4, § The Generative Model for Sequences and § The Discriminative Model for Sequences, respectively.)
the GAN configured to generate candidate sequential data points based on source sequential data points retrieved from profiles stored on the database of the online service, (On p. 2, § Sequence Generative Adversarial Networks, ¶1 states:
    PNG
    media_image5.png
    132
    583
    media_image5.png
    Greyscale

On p. 4, § The Generative Model for Sequences discloses that the generator is an LSTM neural network. Additionally, on pp. 6-7, § Music Generation discloses that the SeqGAN is used to compose music.)
the discriminative neural network comprising a two- class classification convolutional neural network (CNN) configured to discriminate between the generated candidate sequential data points and true sequential data points retrieved from the profiles stored on the database of the online service. (Yu discloses a discriminator on p. 2-3, § Sequence Generative Adversarial Networks, ¶2. At p. 4, §The Discriminative Model for Sequences teaches the discriminator is a CNN that outputs a probability that the finished sequence is real: “In this paper, we choose the CNN as our discriminator… In this paper, we also focus on the situation where the discriminator predicts the probability that a finished sequence is real.” The broadest reasonable interpretation of a two-class classifier is that a probability below 0.5 indicates that the classifier predicts the sequence is fake (generated sequential data points) and a probability above 0.5 indicates that the classifier predicts the sequence is real (true sequential data points), where a higher probability indicates a greater likelihood that the sequence is real. Additionally, on pp. 6-7, § Music Generation discloses that the SeqGAN is used to compose music.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Yu’s system into the combination of Li and Tang’s system by using Li’s encoder-decoder model as the generator in Yu’s (P. 1, § Introduction: “Generating sequential synthetic data that mimics the real one is an important problem in unsupervised learning.” P. 1, middle of col. 2: “Specifically, in GAN a discriminative net D learns to distinguish whether a given data instance is real or not, and a generative net G learns to confuse D by generating high quality data.”)

Regarding CLAIM 12, the combination of Li, Tang, and Yu teaches: The system of claim 11, 
Further, Yu teaches: wherein the training comprises using reinforcement learning to train the generative model, (Page 2, § Sequence Generative Adversarial Nets, ¶1 teaches training the generative model by reinforcement learning.)
the discriminative neural network being further configured to issue a reward to the GAN based on a determination that the GAN fooled the discriminative neural network into identifying the candidate sequential data points as being true sequential data points retrieved from the profiles stored on the database of the online service. (Page 3, top of col. 1 discloses:

    PNG
    media_image6.png
    130
    575
    media_image6.png
    Greyscale
)

Regarding CLAIM 13, the combination of Li, Tang, and Yu teaches: The system of claim 11, 
However, the combination of Li, Tang, and Yu thus far does not explicitly teach: wherein the GAN is configured to generate the candidate sequential data points based on the source sequential data points using a Monte Carlo method.
SeqGAN via Policy Gradient, end of col. 1: “However, the discriminator only provides a reward value for a finished sequence. Since we actually care about the long-term reward, at every timestep, we should not only consider the fitness of previous tokens (prefix) but also the resulted future outcome… Thus, to evaluate the action-value for an intermediate state, we apply Monte Carlo search with a roll-out policy                         
                            
                                
                                    G
                                
                                
                                    β
                                
                            
                        
                     to sample the unknown last                         
                            T
                            -
                            t
                        
                     tokens. We represent an                         
                            N
                        
                    -time Monte Carlo search as

    PNG
    media_image7.png
    18
    579
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    48
    577
    media_image8.png
    Greyscale

	
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Yu’s system into the combination of Li, Tang, and Yu’s system by applying Monte Carlo search with a roll-out policy                         
                            
                                
                                    G
                                
                                
                                    β
                                
                            
                        
                     to sample the unknown last                         
                            T
                            -
                            t
                        
                     tokens. A motivation for the combination is that to achieve a long-term reward. (“However, the discriminator only provides a reward value for a finished sequence. Since we actually care about the long-term reward, at every timestep, we should not only consider the fitness of previous tokens (prefix) but also the resulted future outcome.”)

Regarding CLAIM 20, the combination of Li and Tang teaches: The non-transitory machine-readable medium of claim 19, 
	However, the combination of Li and Tang does not explicitly teach: further comprising training the generative model using a generative adversarial network (GAN), the GAN comprising a generative neural network and a discriminative neural network, the GAN configured to generate candidate sequential data points based on source sequential data points retrieved from profiles stored on the database of the online service, the discriminative neural network comprising a two-class classification convolutional neural network (CNN) configured to discriminate between the generated candidate sequential data points and true sequential data points retrieved from the profiles stored on the database of the online service.
But Yu teaches: further comprising training the generative model using a generative adversarial network (GAN), the GAN comprising a generative neural network and a discriminative neural network, (On p. 2, § Sequence Generative Adversarial Networks teaches training a generative model                         
                            
                                
                                    G
                                
                                
                                    θ
                                
                            
                        
                     in ¶1 and training a discriminative model                         
                            
                                
                                    D
                                
                                
                                    ϕ
                                
                            
                        
                     in ¶2. The generative model is a LSTM-RNN and the discriminative model is a CNN according to p. 4, § The Generative Model for Sequences and § The Discriminative Model for Sequences, respectively.)
the GAN configured to generate candidate sequential data points based on source sequential data points retrieved from profiles stored on the database of the online service, (On p. 2, § Sequence Generative Adversarial Networks, ¶1 states:
    PNG
    media_image5.png
    132
    583
    media_image5.png
    Greyscale

On p. 4, § The Generative Model for Sequences discloses that the generator is an LSTM neural network. Additionally, on pp. 6-7, § Music Generation discloses that the SeqGAN is used to compose music.)
the discriminative neural network comprising a two-class classification convolutional neural network (CNN) configured to discriminate between the generated candidate sequential data points and true sequential data points retrieved from the profiles stored on the database of the online service. (Yu discloses a discriminator on p. 2-3, § Sequence Generative Adversarial Networks, ¶2. At p. 4, §The Discriminative Model for Sequences teaches the discriminator is a CNN that outputs a probability that the finished sequence is real: “In this paper, we choose the CNN as our discriminator… In this paper, we also focus on the situation where the discriminator predicts the probability that a finished sequence is real.” The broadest reasonable interpretation of a two-class classifier is that a probability below 0.5 indicates that the classifier predicts the sequence is fake (generated sequential data points) and a probability above 0.5 indicates that the classifier predicts the sequence is real (true sequential data points), where a higher probability indicates a greater likelihood that the sequence is real. Additionally, on pp. 6-7, § Music Generation discloses that the SeqGAN is used to compose music.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Yu’s system into the combination of Li and Tang’s system by using Li’s encoder-decoder model as the generator in Yu’s SeqGAN and to have that trained the SeqGAN on Li’s sequences of career data points, which are similar to Yu’s sequences of musical notes. A motivation for the combination is to teach Li’s encoder-decoder model to generate high quality sequential data points. (P. 1, § Introduction: “Generating sequential synthetic data that mimics the real one is an important problem in unsupervised learning.” P. 1, middle of col. 2: “Specifically, in GAN a discriminative net D learns to distinguish whether a given data instance is real or not, and a generative net G learns to confuse D by generating high quality data.”)

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (“NEMO: Next Career Move Prediction with Contextual Embedding”) in view of Tang et al. (US 20170024701 A1), and further in view of Brownlee (“Stacked Long Short-Term Memory Networks”). 
Regarding CLAIM 7, the combination of Li and Tang teaches: The computer-implemented method of claim 1, 
each… data point in the sequence comprising the at least one attribute for the corresponding predicted career point. (The start of p. 507 discloses predicting a career move including title and company name.

    PNG
    media_image3.png
    50
    509
    media_image3.png
    Greyscale
)
However, the combination of Li and Tang does not explicitly teach: wherein the generated at least one predicted data point comprises a sequence of predicted data points.
But Brownlee teaches: wherein the generated at least one predicted data point comprises a sequence of predicted data points (On p. 4, in the paragraph above the figure, Brownlee writes, “A Stacked LSTM architecture can be defined as an LSTM model comprised of multiple LSTM layers. An LSTM layer above provides a sequence output rather than a single value output to the LSTM layer below. Specifically, one output per input time step, rather than one output time step for all input time steps” (emphasis added).)
Brownlee is in the same field of endeavor as the claimed invention, namely using LSTM networks to predict a sequence of data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to used Brownlee’s stacked LSTM architecture in the encoder-decoder as taught by the combination of Li and Tang. A motivation for the combination is that the addition of layers adds levels of abstraction of input observations over time. (Brownlee, p. 3, § Stacked LSTM Architecture, second sentence: “Given that LSTMs operate on sequence data, it means that the addition of layers adds levels of abstraction of input observations over time.”)

Regarding CLAIM 16, the combination of Li and Tang teaches: The system of claim 10, 
each… data point in the sequence comprising the at least one attribute for the corresponding predicted career point. (The start of p. 507 discloses predicting a career move including title and company name.

    PNG
    media_image3.png
    50
    509
    media_image3.png
    Greyscale
)
However, the combination of Li and Tang does not explicitly teach: wherein the generated at least one predicted data point comprises a sequence of predicted data points.
But Brownlee teaches: wherein the generated at least one predicted data point comprises a sequence of predicted data points (On p. 4, in the paragraph above the figure, Brownlee writes, “A Stacked LSTM architecture can be defined as an LSTM model comprised of multiple LSTM layers. An LSTM layer above provides a sequence output rather than a single value output to the LSTM layer below. Specifically, one output per input time step, rather than one output time step for all input time steps” (emphasis added).)
Brownlee is in the same field of endeavor as the claimed invention, namely using LSTM networks to predict a sequence of data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to used Brownlee’s stacked LSTM architecture in the encoder-decoder as taught by the combination of Li and Tang. A motivation for the combination is that the addition of layers adds levels of abstraction of input observations over time. (Brownlee, p. 3, § Stacked LSTM Architecture, second sentence: “Given that LSTMs operate on sequence data, it means that the addition of layers adds levels of abstraction of input observations over time.”)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Xu et al. (“Modeling professional similarity by mining professional career trajectories”) attempts to model profiles of individuals as a sequence of positions held by them as a time-series of nodes, each of which represents one particular position or job experience in the individual's career trajectory. The last paragraph of the Conclusion broadly anticipates the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher Jablon whose telephone number is (571)270-7648. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHER JABLON/Examiner, Art Unit 2127                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127